Manrique v Delgado (2021 NY Slip Op 04085)





Manrique v Delgado


2021 NY Slip Op 04085


Decided on June 24, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 24, 2021

Before: Gische, J.P., Webber, Oing, González, JJ. 


Index No. 23879/15 Appeal No. 14114-14114A Case No. 2020-04175 

[*1]Chris Manrique, Plaintiff-Appellant,
vLuis R. Delgado, D.M.D., et al., Defendants-Respondents, North Central Bronx Hospital, et al., Defendants.


Krentsel Guzman Herbert, LLP, New York (Marcia K. Raicus of counsel), for appellant.
Fumuso, Kelly, Swart, Farrell, Polin & Christesen LLP, Hauppauge (Scott G. Christesen of counsel), for Luis R. Delgado, D.M.D, respondent.
James E. Johnson, Corporation Counsel, New York (Barbara Graves-Poller of counsel), for New York City Health & Hospitals Corp., respondent.

Appeal from orders, Supreme Court, Bronx County (George J. Silver, J.), entered March 20, 2020, which granted defendants' motions to strike the complaint based on plaintiff's failure to provide court-ordered discovery, unanimously dismissed, without costs, as taken from nonappealable orders.
Plaintiff may not appeal from these orders as they were entered upon his default (CPLR 5511). Plaintiff's proper recourse is to move to vacate his default and, if
necessary, appeal from the denial of that motion (e.g. Squitieri v Kaufman, 193 AD3d 534 [1st Dept 2021]; Kamen v Weithorn, 83 AD3d 560, 561 [1st Dept 2011]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 24, 2021